ACCEPTED
                                                                                      03-13-00025-CV
                                                                                              7964490
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                               11/24/2015 10:19:49 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                                    No. 03-13-00025-CV
                            In the Third Court of Appeals             FILED IN
                                                               3rd COURT OF APPEALS
                                      Austin, Texas                AUSTIN, TEXAS
                                                              11/24/2015 10:19:49 AM
                             Jerry Scarbrough, et al             JEFFREY D. KYLE
                                                                       Clerk
                                   Appellant

                                            v.

                                Helen Purser, et al.
                                    Appellee


           On Appeal from the 146th Judicial District Court of
                  Bell County, Cause No. 236,117-B


                                      UNOPPOSED
                          MOTION FOR LEAVE TO FILE
                            POST-SUBMISSION BRIEF


TO THE HONORABLE COURT OF APPEALS:
                                            1.
      This case was presented to Chief Justice Rose and Justices Field and Borland

on October 22, 2015. Jerry Scarbrough, Melissa Deaton and Denise Steele Pierce

are the appellant/third-party defendants. Helen Purser, Bubba Purser, Elizabeth

Purser Tipton, Sue E. Van Zanten, and JoAnn Purser (the “Purser Family”) are the

appellees/third-party plaintiffs.
                                          2.

        On November 12, 2015, counsel for the Pursers filed a post-submission brief,

to answer questions the panel had asked both counsel. Counsel for the third-party

defendants now asks for leave to also answer these questions that were asked of both

parties. Counsel for the Purser Family does not object to the granting of leave to

file.

                                          3.

        There have been no prior post-submission briefs in this case except for Mr.

Moore’s submission for the Purser family. It would skew the presentation of this

case if these post-submission briefs were not allowed, because the time allotted to

argument was not enough to properly answer all questions and address all major

issues.

                            CONCLUSION & PRAYER

        Filing of this post-submission brief is unopposed by counsel for the Pursers.

These briefs are not particularly long, but allow the justices’ questions to be

answered.

        WHEREFORE, PREMISES CONSIDERED, the third-party defendants ask

this Court for Leave to File Third-Party Defendants’ Post-submission Letter Brief

and for such other and further relief as may be just.
                                             Respectfully submitted,

                                             ____/s/ MB CHIMENE_________

                                             THE CHIMENE LAW FIRM
                                             Michele Barber Chimene
                                             TBN 04207500
                                             2827 Linkwood Dr.
                                             Houston, TX. 77025
                                             PH: 832 940-1471; no fax
                                             michelec@airmail.net

                       CERTIFICATE OF CONFERENCE

      Counsel for the third party defendants has attempted to reach Daryl Moore,
counsel for the Purser Family and he has emailed me that he is not opposed, as
witnessed by this signature.
                                            _____/s/ MB CHIMENE


                          CERTIFICATE OF SERVICE
       The undersigned certifies that on 11/23/15 she served a true and correct copy
of this Motion to Mr. Daryl Moore by email.
                                             _____/s/ MB CHIMENE_________